DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means,” and are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  Such claim limitation(s) is/are: fluid transporting mechanism in claims 19, 20, 22, 23, 26, 30, 31 and 33.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The corresponding structure described in the specification is being interpreted as the fluid line that directs fluid into the fluid consuming asset as shown in the drawings in Fig. 5a.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 19 and 30, the recitations of “a fluid tank” and “a tank” are indefinite because it is unclear which tank each recitation of “the fluid tank” or “the tank” is referring to.  The Examiner recommends amending each recitation of “a fluid tank” and “a tank” to instead recite “a first tank” and “a second tank” or a similar amendment.
Claims not specifically referenced are rejected as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 30-34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aslin et al. (US 5,234,017, hereafter “Aslin”).
Regarding claim 30, Aslin discloses an apparatus (Fig. 7) for delivering a fluid to a fluid consuming asset having a fluid tank comprising: a tank (11), wherein the tank is operable to contain the fluid; a fluid delivery coupling (12) fluidically coupling the first tank to a manifold (the fluid lines within 25’); a pressure relief valve (48) fluidically coupled to the manifold, wherein the pressure relief valve is disposed between the manifold and the tank wherein the pressure relief valve is coupled to the tank through a recirculation inlet wherein the pressure relief valve is set at a predetermined pressure threshold, wherein the pressure relief valve opens when the back-pressure in the manifold exceeds the predetermined pressure threshold, and wherein the fluid is directed back to the tank through the recirculation inlet when the pressure relief valve opens (Col. 8, lines 18-33; Fig. 7); a fluid transporting mechanism (the fluid line connected between 25’ and 26) having a first distal end (the top end with reference to Fig. 7) fluidically coupled to the manifold, a fill cap (26) fluidically coupled to a second distal end (the bottom end with reference to Fig. 7) of the fluid transporting mechanism; wherein the fill cap is coupled to an opening of the fluid tank of the fluid consuming asset; and wherein fluid can flow from the manifold to the fluid tank through the fluid transporting mechanism. (Fig. 7)
Regarding claim 31, Aslin further discloses the apparatus of claim 30, wherein the fill cap comprises a hydraulic connector fluidically coupled to the second distal end of the fluid transporting mechanism, wherein the hydraulic connector is operable to direct the fluid into the fluid tank through an outlet of a probe of a fill cap, and wherein fluid flow out of the probe and into the fluid tank is stopped when a level of fluid in the fluid tank reaches a predetermined maximum level. (each of these limitations is directed to the fluid consuming asset or components of the fluid consuming asset which is not positively recited and because the apparatus of Aslin is at least capable of being used with the fluid consuming asset as required in these limitations, these limitations are met)
Regarding claim 32, Aslin further discloses the apparatus of claim 31 further comprising: a valve coupled to the outlet of the probe; a float coupled to the valve, wherein an arm couples the float to the valve, wherein the valve is movable between an open position and a closed position, wherein fluid does not flow out of the outlet when the valve is in the closed position, wherein fluid flows out of the outlet when the valve is in the open position, wherein the movement of the arm is operable to open and close the valve, and wherein the arm is movable to close the valve when the float moves to a position corresponding to the predetermined maximum level. (each of these limitations is directed to the fluid consuming asset or components of the fluid consuming asset which is not positively recited and because the apparatus of Aslin is at least capable of being used with the fluid consuming asset as required in these limitations, these limitations are met)
Regarding claim 33, Aslin further discloses the apparatus of claim 30, wherein the fluid transporting mechanism is selected from a group consisting of a hose, an aluminum pipe and a hard steel pipe. (as disclosed by Aslin, note that the fluid lines between 11 and 28 are hoses)
Regarding claim 34, Aslin further discloses the apparatus of claim 30, wherein the fluid is a fuel and the fluid consuming asset is a fuel consuming asset. (MPEP 2115 states that [i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). Therefore, the type of fluid being worked with does not impart patentability to the claims)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 19-21, 25-27 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aslin in view of Pickett et al. (US 2020/0002149, hereafter “Pickett”).
Regarding claim 19, Aslin discloses an apparatus (Fig. 7) for delivering a fluid to a fluid consuming asset having a fluid tank comprising: a tank (11) operable to contain the fluid; a manifold (the fluid lines within 25’) fluidically coupled to the tank through a fluid delivery coupling (12); a first pressure relief valve (48) fluidically coupled to the fluid delivery coupling, wherein the first pressure relief valve is disposed between the tank and the manifold (Fig. 7), wherein the first pressure relief valve is set at a first predetermined pressure threshold, wherein the first pressure relief valve opens when the back-pressure in the fluid delivery coupling exceeds the first predetermined pressure threshold, and wherein the fluid is directed back to the tank through a first re-circulation inlet when the first pressure relief valve opens (Col. 8, lines 18-33; Fig. 7); a fluid transporting mechanism (the fluid line connected between 25’ and 26) having a first distal end (the top end with reference to Fig. 7) fluidically coupled to the manifold and a second distal end (the bottom end with reference to Fig. 7) fluidically coupled to a hydraulic connector (26) of a fill cap (the fill cap of 28 as shown in Fig. 7); wherein the fill cap is coupled to an opening of the fluid tank of the fluid consuming asset (Fig. 7); and wherein the fluid transporting mechanism is operable to direct the fluid from the manifold to the fluid tank of the fluid consuming asset (Fig. 7), but fails to disclose a second pressure relief valve fluidically coupled to the manifold, wherein the second pressure relief valve is disposed between the manifold and the tank, wherein the second pressure relief valve is coupled to the tank through a second recirculation inlet, wherein the second pressure relief valve is set at a second predetermined pressure threshold, wherein the second pressure relief valve opens when the back-pressure in the manifold exceeds the second predetermined pressure threshold, and wherein the fluid is directed back to the tank through the second re-circulation inlet when the second pressure relief valve opens.
Pickett teaches an apparatus (Fig. 3) comprising a second pressure relief valve (128) fluidically coupled to the manifold (104), wherein the second pressure relief valve is disposed between the manifold and the tank (Fig. 3), wherein the second pressure relief valve is coupled to the tank through a second recirculation inlet (including 136 and 166B), wherein the second pressure relief valve is set at a second predetermined pressure threshold, wherein the second pressure relief valve opens when the back-pressure in the manifold exceeds the second predetermined pressure threshold, and wherein the fluid is directed back to the tank through the second re-circulation inlet when the second pressure relief valve opens (Fig. 3; para. [0109] and [0137])
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the apparatus of Aslin to further include a second pressure relief valve immediately downstream of the pump as taught by Pickett in order to provide an additional means to allow fluid to flow back into the tank 11 of Pickett before reaching 25’ in the event of a pump malfunction to help prevent damage to any parts downstream of the pump.
Regarding claim 20, Aslin in view of Pickett further disclose the apparatus of claim 19, wherein fluid is directed from the fluid transporting mechanism to the hydraulic connector of the fill cap and into the fluid tank through an outlet of a probe of the fill cap; and wherein fluid flow out of the probe and into the fluid tank is stopped when a level of fluid in the fluid tank reaches a predetermined maximum level. (each of these limitations is directed to the fluid consuming asset or components of the fluid consuming asset which is not positively recited and because the apparatus of Aslin is at least capable of being used with the fluid consuming asset as required in these limitations, these limitations are met)
Regarding claim 21, Aslin in view of Pickett further disclose the apparatus of claim 20, further comprising: a valve coupled to the outlet of the probe; a float coupled to the valve, wherein an arm couples the float to the valve, wherein the valve is movable between an open position and a closed position, wherein fluid does not flow out of the outlet when the valve is in the closed position, wherein fluid flows out of the outlet when the valve is in the open position, wherein the movement of the arm is operable to open and close the valve; and wherein the arm moves and closes the valve when the float moves to a position corresponding to the predetermined maximum level. (each of these limitations is directed to the fluid consuming asset or components of the fluid consuming asset which is not positively recited and because the apparatus of Aslin is at least capable of being used with the fluid consuming asset as required in these limitations, these limitations are met)
Regarding claim 25, Aslin in view of Pickett further disclose the apparatus of claim 19, further comprising: a first connecting member having an inner lip disposed within the fluid tank and an outer lip disposed outside the fluid tank, wherein the first connecting member is operable to be inserted through a first opening on a connection plate of the fill cap; a second connecting member having an inner lip disposed within the fluid tank and an outer lip disposed outside the fluid tank, wherein the second connecting member is operable to be inserted through a second opening on the connection plate of the fill cap; and a first fastener corresponding to the first connecting member and a second fastener corresponding to the second connecting member, wherein the first fastener and the second fastener are operable to fasten the first connecting member and the second connecting member until the inner lip of the first connecting member and the inner lip of the second connecting member rest against a wall of the fluid tank. (each of these limitations is directed to the fluid consuming asset or components of the fluid consuming asset which is not positively recited and because the apparatus of Aslin is at least capable of being used with the fluid consuming asset as required in these limitations, these limitations are met)
Regarding claim 26, Aslin in view of Pickett further disclose the apparatus of claim 19, wherein the fluid transporting mechanism is selected from a group consisting of a hose, an aluminum pipe and a hard steel pipe. (as disclosed by Aslin, note that the fluid lines between 11 and 28 are hoses)
Regarding claim 27, Aslin in view of Pickett further disclose the apparatus of claim 19, wherein the fluid is a fuel and the fluid consuming asset is a fuel consuming asset.  (MPEP 2115)
Regarding claim 37, Aslin further discloses the apparatus of claim 30, but fails to disclose a second pressure relief valve fluidically coupled to the fluid delivery coupling, wherein the second pressure relief valve is disposed between the tank and the manifold, wherein the second pressure relief valve is set at a second predetermined pressure threshold, wherein the second pressure relief valve opens when the back-pressure in the fuel delivery coupling exceeds the second predetermined pressure threshold, and wherein the fluid is directed back to the tank through a second recirculation inlet when the second pressure relief valve opens.
Pickett teaches an apparatus (Fig. 3) comprising a second pressure relief valve (128) fluidically coupled to the manifold (104), wherein the second pressure relief valve is disposed between the manifold and the tank (Fig. 3), wherein the second pressure relief valve is coupled to the tank through a second recirculation inlet (including 136 and 166B), wherein the second pressure relief valve is set at a second predetermined pressure threshold, wherein the second pressure relief valve opens when the back-pressure in the manifold exceeds the second predetermined pressure threshold, and wherein the fluid is directed back to the tank through the second re-circulation inlet when the second pressure relief valve opens (Fig. 3; para. [0109] and [0137])
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the apparatus of Aslin to further include a second pressure relief valve immediately downstream of the pump as taught by Pickett in order to provide an additional means to allow fluid to flow back into the tank 11 of Pickett before reaching 25’ in the event of a pump malfunction to help prevent damage to any parts downstream of the pump.

Claim(s) 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aslin in view of Pickett and Bohamed (US 9,890,026).
Regarding claim 22, Aslin in view of Pickett further disclose the apparatus of claim 19, further comprising an outlet of the manifold (the outlet of 25’ connecting to the fluid line leading into 28 as shown in Fig. 7), wherein the outlet of the manifold to the fluid transporting mechanism.
Bohamed teaches an apparatus comprising a spigot (30) at an outlet of the manifold (15, 16, 17, 18).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the outlet of the manifold of Aslin to have a spigot as taught by Bohamed in order to provide a means to allow the user to control the fluid flow out of the manifold. (Col. 4, lines 24-33)
Regarding claim 23, Aslin in view of Pickett and Bohamed further disclose the apparatus of claim 22, wherein the spigot is operable to direct the fluid into the fluid transporting mechanism. (the spigot as taught by Bohamed would necessarily be able to couple to the fluid transport mechanism of Aslin)
Regarding claim 24, Aslin in view of Pickett and Bohamed further disclose the apparatus of claim 22, wherein the spigot further comprises a valve and wherein the valve is operable to regulate fluid flow through the spigot. (Col. 4, lines 24-33)

Claim(s) 28 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aslin in view of Pickett and Rice et al. (US 2016/0167806, hereafter “Rice”).
Regarding claim 28, Aslin in view of Pickett further disclose the apparatus of claim 19, but fails to disclose a filter for filtering the fluid flowing through the fluid delivery coupling.
Rice teaches an apparatus comprising a filter for filtering the fluid flowing through the fluid delivery coupling. (para. [0045])
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the apparatus of Aslin to include a filter as taught by Rice in order to filter out unwanted particles from the fluid. (para. [0045])
Regarding claim 29, Aslin in view of Pickett further disclose the apparatus of claim 19, but fails to disclose a flowmeter for measuring fluid flow to the manifold through the fluid delivery coupling.
Rice further teaches an apparatus comprising a flowmeter for measuring fluid flow to the manifold through the fluid delivery coupling. (para. [0045])
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the apparatus of Aslin to include a flow meter as taught by Rice in order to provide a device which monitors the rate of fluid flow. (para. [0045])

Claim(s) 35 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aslin in view of Rice.
Regarding claim 35, Aslin further discloses the apparatus of claim 30, but fails to disclose a filter for filtering the fluid flowing through the fluid delivery coupling.
Rice teaches an apparatus comprising a filter for filtering the fluid flowing through the fluid delivery coupling. (para. [0045])
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the apparatus of Aslin to include a filter as taught by Rice in order to filter out unwanted particles from the fluid. (para. [0045])
Regarding claim 36, Aslin further disclose the apparatus of claim 30, but fails to disclose a flowmeter for measuring fluid flow to the manifold through the fluid delivery coupling.
Rice further teaches an apparatus comprising a flowmeter for measuring fluid flow to the manifold through the fluid delivery coupling. (para. [0045])
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the apparatus of Aslin to include a flow meter as taught by Rice in order to provide a device which monitors the rate of fluid flow. (para. [0045])

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J GRAY whose telephone number is (571)270-0544. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on 571 272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J GRAY/Primary Examiner, Art Unit 3753